J-A29014-14
J-A29015-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: P.R.M., A MINOR                : IN THE SUPERIOR COURT OF
                                      :      PENNSYLVANIA
                                      :
                                      :
                                      :
APPEAL OF: J.M., A/K/A J.M., FATHER   : No. 601 WDA 2014

              Appeal from the Order dated March 21, 2014,
               Court of Common Pleas, Allegheny County,
                 Orphans’ Court at No. TPR 158 of 2013




IN RE: L.M.M., A MINOR                : IN THE SUPERIOR COURT OF
                                      :      PENNSYLVANIA
                                      :
                                      :
                                      :
APPEAL OF: J.M., A/K/A J.M., FATHER   : No. 602 WDA 2014

              Appeal from the Order dated March 21, 2014,
               Court of Common Pleas, Allegheny County,
                 Orphans’ Court at No. TPR 160 of 2013




IN RE: A.L.M., MINOR                  : IN THE SUPERIOR COURT OF
                                      :      PENNSYLVANIA
                                      :
                                      :
                                      :
APPEAL OF: J.M., A/K/A J.M., FATHER   : No. 603 WDA 2014

              Appeal from the Order dated March 21, 2014,
               Court of Common Pleas, Allegheny County,
                 Orphans’ Court at No. TPR 159 of 2013
J-A29014-14
J-A29015-14


IN RE: P.R.M., A MINOR                   : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.C.S., BIRTH MOTHER          : No. 638 WDA 2014

                 Appeal from the Order March 21, 2014,
                Court of Common Pleas, Allegheny County,
                 Orphans’ Court at No. TPR 158 of 2013




IN RE: A.L.M., A MINOR                   : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.C.S., BIRTH MOTHER          : No. 639 WDA 2014

                 Appeal from the Order March 21, 2014,
                Court of Common Pleas, Allegheny County,
                 Orphans’ Court at No. TPR 159 of 2013




IN RE: L.M.M., A MINOR                   : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.C.S., BIRTH MOTHER          : No. 640 WDA 2014

                 Appeal from the Order March 21, 2014,
                Court of Common Pleas, Allegheny County,
                 Orphans’ Court at No. TPR 160 of 2013

BEFORE: DONOHUE, ALLEN and STRASSBURGER*, JJ.


*Retired Senior Judge assigned to the Superior Court.

                                   -2-
J-A29014-14
J-A29015-14


MEMORANDUM BY DONOHUE, J.:                     FILED NOVEMBER 07, 2014

      Appellants, J.M. (“Father”) and C.L.S. (“Mother”), appeal from the

orders dated March 21, 2014, granting the petitions of Appellee, Allegheny

County Children, Youth and Families (“CYF”) to terminate their parental

rights to PRM (born June 2007), ALM (born July 2010), and LMM (born

March 2013). For the reasons that follow, we affirm the trial court’s orders.

      On July 15, 2012, CYF took custody of PRM and ALM after receiving a

report that the two children were found walking by railroad tracks. Mother

and Father each pled guilty to one count of endangering the welfare of a

child, and on August 6, 2012, PRM and ALM were adjudicated dependent. At

the time of LMM’s birth in March 2013, CYF immediately obtained an

emergency custody authorization.      LMM was adjudicated dependent on

March 27, 2013.

      CYF established the following Family Service Plan (FSP) goals for

Mother and Father: learn and use non-violent means of discipline, eliminate

verbal and physical family abuse, maintain contact and cooperation with

agency and service providers, address mental health issues, maintain safe

and stable housing, address developmental delays and physical disabilities of

the children, and maintain regular visits. CYF referred Mother and Father to

several service providers, including Achieva and Project Star, both of which




                                    -3-
J-A29014-14
J-A29015-14


have expertise in helping parents and children with disabilities.1 Mother and

Father made substantial progress with respect to certain of the FSP goals.

Father completed anger management classes and showed a marked

improvement in managing his anger.           N.T., 3/21/2014, at 141.         An

extermination service assisted with the housing issues.      Id. at 142.    Both

Mother and Father achieved all of their visitation goals with the children and

were extremely cooperative with both CYF and the assigned service

providers. Id. A CYF caseworker testified that he had never met parents

that were    more cooperative      and that their     level of communication

throughout the process was “unheard of.” Id. at 141.

      Nevertheless, after an evidentiary hearing on March 21, 2014, on

March 31, 2014 the trial court issued orders terminating the parental rights

of Mother and Father to the three children. In its written opinion in support

of the orders, the trial court emphasized that for Mother and Father, “[i]t is a

matter of ‘cannot,’ as opposed to ‘will not,’” noting that “the issue is that the

parents are intellectually impaired to such a degree that they are unable to

provide care for the three children, all of whom have significant health

concerns and special needs.” Trial Court Opinion, 6/6/2014, at 4.

1
   PRM has a disorder on the autism spectrum reflecting pervasive
developmental delays.      N.T., 3/21/2014, at 33.      ALM has muscular
dystrophy and Charcot Marie Tooth Syndrome, both of which are
degenerative disorders. Id. at 19, 199. LMM may also have muscular
dystrophy and Charcot Marie Tooth Syndrome. Id. at 197-98. Mother has
mild to moderate mental retardation. Id. at 7. Father has expressive
language disorder and articulation disorder. Id. at 10.

                                      -4-
J-A29014-14
J-A29015-14


      On appeal, Father raises the following four issues for our consideration

and determination:

      1.    Whether the trial court abused its discretion or erred
            as a matter of law in finding that [CYF] proved by
            clear and convincing evidence that they provided
            reasonable services to Father to reunify [him] with
            his children?

      2.    Whether the trial court abused its discretion or erred
            as a matter of law in finding that the conditions and
            causes of the incapacity, abuse, neglect, or refusal
            cannot or will not be remedied by Father?

      3.    Whether the trial court abused its discretion or erred
            as a matter of law in finding that Father was not
            likely to remedy the conditions which led to the
            removal of the children within a reasonable period of
            time?

      4.    Whether the trial court abused its discretion or erred
            as a matter of law in finding that termination of
            parental rights would best serve the developmental,
            physical, emotional needs and welfare of the
            children?

Father’s Brief at 1-2. Mother raises a single issue on appeal:

      1.    Did the trial court abuse its discretion and/or err as a
            matter of law in concluding that CYF met its burden
            of proving by clear and convincing evidence that
            termination of Mother’s parental rights would best
            serve the needs and welfare of the children pursuant
            to 23 Pa.C.S.A. § 2511(b).

Mother’s Brief at 9.

      When considering an appeal from a trial court’s termination of parental

rights, our standard of review is as follows:




                                     -5-
J-A29014-14
J-A29015-14


            [A]ppellate courts must apply an abuse of discretion
            standard    when     considering      a   trial   court’s
            determination of a petition for termination of
            parental rights.     As in dependency cases, our
            standard of review requires an appellate court to
            accept the findings of fact and credibility
            determinations of the trial court if they are supported
            by the record. If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion. As
            has been often stated, an abuse of discretion does
            not result merely because the reviewing court might
            have reached a different conclusion.          Instead, a
            decision may be reversed for an abuse of discretion
            only     upon      demonstration        of      manifest
            unreasonableness, partiality, prejudice, bias, or ill-
            will.

            … [U]nlike trial courts, appellate courts are not
            equipped to make the fact-specific determinations on
            a cold record, where the trial judges are observing
            the parties during the relevant hearing and often
            presiding over numerous other hearings regarding
            the child and parents. Therefore, even where the
            facts could support an opposite result, as is often the
            case in dependency and termination cases, an
            appellate court must resist the urge to second guess
            the trial court and impose its own credibility
            determinations and judgment; instead we must defer
            to the trial judges so long as the factual findings are
            supported by the record and the court’s legal
            conclusions are not the result of an error of law or an
            abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826–27 (Pa. 2012) (citations

omitted).

     We begin with Father’s first issue on appeal, in which he argues that

CYF failed to provide “reasonable services” to reunify him with his children.

Father’s Brief at 6. Father does not contend that CYF failed to provide any


                                      -6-
J-A29014-14
J-A29015-14


services to him, but rather that the services provided “were not specific

enough to be meaningful to this family and in particular to Father,” and that

instead of helping, the services provided “were frustrating and confusing to

the family.” Id. at 6, 10. Father alleges that when he complained about his

frustration with the services being provided, his concerns were not taken

seriously and that he was accused of being belligerent and rude. Id. at 10.

      Father did not preserve this issue for appeal, as it was not included in

his statement of issues complained of on appeal filed pursuant to Rule

1925(b) of the Pennsylvania Rules of Appellate Procedure. As a result, it is

waived.   Pa.R.A.P. 1925(b)(4)(vii); Cobbs v. SEPTA, 985 A.2d 249, 256

(Pa. Super. 2009); Southcentral Employment Corp. v. Birmingham Fire

Ins. Co. of Pa., 926 A.2d 977, 983 n. 5 (Pa. Super. 2007) (holding that

issue not raised in statement of matters complained of on appeal is waived

for purposes of appeal).

      Even if not waived, however, we would not grant relief on this basis.

This Court recently reiterated a petitioner must make reasonable efforts to

reunify a parent with his child prior to seeking to terminate a parent's rights.

In re D.C.D., 91 A.3d 173, 179 (Pa. Super.), appeal granted, 93 A.3d 802

(Pa. 2014); see also In re Adoption of R.J.S., 901 A.2d 502, 507 (Pa.

Super. 2006) (“Before filing a petition for termination of parental rights, the

Commonwealth      is   required   to   make   reasonable   efforts   to   promote

reunification of parent and child.”); Fallaro v. Yeager, 528 A.2d 222, 229


                                       -7-
J-A29014-14
J-A29015-14


(Pa. Super. 1987) (“Ultimately, the goal is to rehabilitate the family, reunite

the child with his family or, after reasonable efforts over an appropriate

period of time have failed, to terminate parental rights and free the child for

adoption[.]”).

        Based upon our review of the certified record, CYF met its obligation to

provide reasonable efforts to reunify Father with his children.          During

permanency reviews in the dependency proceedings, the trial court

repeatedly ruled that “[r]easonable efforts have been made by [CYS] to

finalize this child’s permanency plan.”2    Moreover, the record reflects that

CYF made referrals for multiple service providers, including Family Resources

and the East Allegheny Family Support Center, which provided parenting

services to both Mother and Father. N.T., 3/21/2014, at 132. With respect

to Father’s contention that the services provided to him were not specific

enough to be meaningful to this family, the trial court found that the

services provided by Achieva and Project Star are the best available in

Allegheny County for the types of needs of the parents and children in this

case.     Id. at 222.     Dr. Angela Pepe (“Dr. Pepe”), a licensed clinical

psychologist who evaluated and worked with both the parents and the

2
    For ALM, the certified record contains four such Permanency Review
Orders, dated November 21, 2012, February 21, 2013, June 10, 2013, and
September 20, 2013. For PRM, the certified record contains three such
orders (for reasons unclear, the docket does not contain a February 2013
Permanency Review Order for PRM). Due to her later birth, for LMM the
certified record contains two such orders, dated June 10, 2013 and
September 20, 2013.

                                      -8-
J-A29014-14
J-A29015-14


children, testified that she recommended Achieva for Father because it

provided interactive therapy services to help Father develop the ability to

address his own, and his children’s, special needs. Id. at 34. Colleen Sokira

(“Sokira”), a parenting educational specialist at Achieva, testified that

Achieva evaluated PRM’s behaviors and provided Mother and Father with

recommendations on how to best respond to them, establishing a clear

routine for the parents to follow when working with him.      Id. at 99-100.

Finally, while Mother and Father initially voiced some frustration with what

they considered to be conflicting advice from Achieva and Project Star

(which was working with PRM), Sokira testified that the two agencies came

together and concluded that while their advice was essentially the same,

they were using different words to express the same recommendations. Id.

at 107.   After the two agencies came together and agreed on common

verbiage, Mother and Father stopped expressing confusion, and in fact

seemed to be more comfortable after seeing representatives from the two

agencies communicating with each other before the beginning of visits with

them. Id.

     For his second issue on appeal, Father contends that CYF did not

produce sufficient evidence to permit termination of his parental rights under

23 Pa.C.S.A. § 2511(a)(2). Section 2511 of the Adoption Act governs the

termination of parental rights.   See 23 Pa.C.S.A. § 2511.     CYF bears the

burden to prove, by clear and convincing evidence, that the asserted


                                    -9-
J-A29014-14
J-A29015-14


grounds for termination are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa.

Super. 2009). “[C]lear and convincing evidence is defined as testimony that

is so clear, direct, weighty and convincing as to enable the trier of fact to

come to a clear conviction, without hesitance, of the truth of the precise

facts in issue.” Id.

      In this case, the trial court terminated Father’s parental rights based

upon section 2511(a)(1), (2), (5), (8) and (b), which state the following:

            (a) General Rule.—The rights of a parent in regard
            to a child may be terminated after a petition filed on
            any of the following grounds:

                  (1) The parent by conduct continuing for
                  a period of at least six months
                  immediately preceding the filing of the
                  petition either has evidenced a settled
                  purpose of relinquishing parental claim to
                  a child or has refused or failed to
                  perform parental duties.

                  (2)   The    repeated   and    continued
                  incapacity, abuse, neglect or refusal of
                  the parent has caused the child to be
                  without essential parental care, control
                  or subsistence necessary for his physical
                  or mental well-being and the conditions
                  and causes of the incapacity, abuse,
                  neglect or refusal cannot or will not be
                  remedied by the parent.

                                     ***

                  (5) The child has been removed from the
                  care of the parent by the court or under
                  a voluntary agreement with an agency
                  for a period of at least six months, the
                  conditions which led to the removal or


                                     - 10 -
J-A29014-14
J-A29015-14


                 placement of the child continue to exist,
                 the parent cannot or will not remedy
                 those conditions within a reasonable
                 period of time, the services or assistance
                 reasonably available to the parent are
                 not likely to remedy the conditions which
                 led to the removal or placement of the
                 child within a reasonable period of time
                 and termination of the parental rights
                 would best serve the needs and welfare
                 of the child.

                 (8) The child has been removed from the
                 care of the parent by the court or under
                 a voluntary agreement with an agency,
                 12 months or more have elapsed from
                 the date of removal or placement, the
                 conditions which led to the removal or
                 placement of the child continue to exist
                 and termination of parental rights would
                 best serve the needs and welfare of the
                 child.

                                   ***
           (b) Other considerations.            The court in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the
           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not
           consider any efforts by the parent to remedy the
           conditions described therein which are first initiated
           subsequent to the giving of notice of the filing of the
           petition.

23 Pa.C.S.A. § 2511.




                                   - 11 -
J-A29014-14
J-A29015-14


      Father contends that the trial court erred in finding that CYF had

produced clear and convincing evidence to satisfy subsection 2511(a)(2).3

Parental rights may be terminated under subsection 2511(a)(2) if three

conditions are met: (1) repeated and continued incapacity, abuse, neglect

or refusal; (2) such incapacity, abuse, neglect or refusal has caused the child

to be without essential parental care, control or subsistence; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied. In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008) (citing In re

Geiger, 331 A.2d 172, 174 (Pa. 1975)).

      The   grounds   for   termination   of   parental   rights   under   section

2511(a)(2) are “not limited to affirmative misconduct.” In re A.L.D., 797
A.2d 326, 337 (Pa. Super. 2002). Unlike subsection 2511(a)(1), subsection

2511(a)(2) does not emphasize a parent's refusal or failure to perform

parental duties, but instead focuses on the child's present and future need

for essential parental care, control or subsistence necessary for his physical

or mental well-being. In re E.A.P., 944 A.2d at 82. Thus, while “sincere

efforts to perform parental duties” can preserve parental rights under

subsection 2511(a)(1), those same efforts may be insufficient to remedy

3
     Satisfaction of any one subsection of section 2511(a), along with
consideration of section 2511(b), will suffice for the involuntary termination
of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en
banc). Because we conclude infra that CYF established sufficient grounds
for termination of parental rights under subsection 2511(a)(2), we need not
address Father’s third issue on appeal, which challenges the sufficiency of
the evidence under subsections 2511(a)(5) and 2511(a)(8).

                                    - 12 -
J-A29014-14
J-A29015-14


parental incapacity under subsection 2511(a)(2).         In re Z.P., 994 A.2d
1108, 1117 (Pa. Super. 2010); see also Matter of Adoption of C.A.W.,

683 A.2d 911, 916 (Pa. Super. 1996); In re Adoption of M.J.H., 501 A.2d
648 (Pa. Super. 1985).

      In this case, the trial court, after an extensive review of the evidence

presented at the March 21, 2014 evidentiary hearing, found that Father,

despite genuine and diligent efforts to do so, could not obtain the necessary

parenting skills to allow for reunification with the children.

            One of the driving concerns which led to the
            children’s removal was the parents’ inability to
            properly supervise their children. [N.T., 3/21/2014],
            at 145. Even before the incident leading to the
            children’s removal, there were previous reports
            made to the police concerning the lack of
            supervision. Id. at 156. ‘Parenting’ is a general
            term, as the caseworker suggested. Id. at 144. In
            this context, the ‘parenting’ goal, and consequently
            the crux of the case, revolved around the [parents’]
            abilities to address their own impairments while
            simultaneously addressing the rather extraordinary
            needs of their children. This Court agrees with CYF
            that this goal has not and cannot be met by the
            parents. Id.

            CYF recruited the assistance of Achieva, which is a
            large, private non-profit organization whose mission
            is to work with individuals with disabilities from birth
            to death. Id. at 70. Specifically, Achieva, and its
            service worker [Sokira], were asked to assess the
            parents’ independent living and parenting skills and
            to supervise the children’s visits at the Children’s
            Institute. Id. Achieva attempted to provide the
            parents with additional parenting skills. The services
            began in May 2013. Id. at 71. But despite these
            services, the concerns about the parties’ ability to


                                      - 13 -
J-A29014-14
J-A29015-14


          parent remained. [Sokira] testified that the primary
          and overarching issue during supervised visits is the
          parent’s ability to identify what each and all of their
          children are doing at any given time. Id. at 74.
          After this initial identification, the question then
          becomes whether the respective child’s activity is a
          health, safety or welfare concern.       Id.    Sokira
          testified that the parents could not make these
          diagnoses without a cue from the supporting staff.
          Id. That is, the parents were unable to identify
          dangerous situations. By way of example, Sokira
          testified that, during a visit, [PRM] started playing
          with the cords of a CD player that sat on a table. Id.
          at 75. The cord was wrapped around the child’s
          neck, and the CD player was poised to fall on the
          child’s head. Id. Achieva or Project Star staff would
          point out that [PRM] was playing with the CD player,
          but the parents lacked the ability to recognize the
          situation for what it was. Id. Not only do the
          parents have difficulty recognizing situations as
          hazardous, but they also lack the necessary skills to
          rectify the situation. Id. at 76.

          Achieva sought to address this problem by helping
          the parents create a routine. Id. at 77. The routine
          was created with the hope that if the parents and the
          children knew what was supposed to be next, it
          would decrease the stress of the visit. Id. at 79.
          And if the children experienced less stress, then
          hopefully there would be less behavioral problems
          for the parents to have to address. Id. Sokira
          testified that, at the time of the hearing, there are
          less behavioral problems coming from the children,
          but that there are also more services being provided.
          Id.     For example, [PRM] had his own behavior
          specialist consultant [Project Star]. Id. Still, both
          parents struggled throughout the visits directing the
          children what to do. Id. at 82. They would rather
          let the children be and then only engage with the
          children if the kids were having difficulty or if the
          staff prompted them to partake. Id. at 82-83. The
          problem with this approach is that if they cannot
          direct the children, the children will be harder for the


                                   - 14 -
J-A29014-14
J-A29015-14


           parents to supervise. Id. at 83-84. If the [parents’]
           cannot supervise, they cannot ensure that the
           children are safe. Id. at 103. Again, parental
           supervision was a primary concern if not the primary
           concern behind the removal of the children. Amanda
           Frey of Project Star, who also observed the visits,
           noted that the parents are often unaware when
           [ALM] would run off. Id. at 195. Sokira testified
           that on many visits, Father scrolled through his
           phone, not talking or paying attention to the
           children. Id. at 84-85. During other visits, Father
           wanted to discuss the court case with the staffers.
           The staff attempts to redirect Father were often
           fruitless. Id. at 85. Another reason the parents had
           trouble engaging with the children is because
           engagement requires verbal interaction and both
           parents have difficulty communicating. Id. at 87.
           When Achieva became involved with the parents.
           Father’s verbal interactions consisted of repeating
           the child’s name. Id. at 96, At the time of the
           [termination of parental rights] hearing, Father was
           able to give two and three word phrases to direct the
           children.    Id.   Given Father’s inabilities, Sokira
           considered this development to be “significant
           progress. Id. at 97.

           Though the parents communication, and thus their
           skillset has advanced somewhat, Sokira testified that
           it was still Achieva’s conclusion that the parents do
           not have the ability to be aware of what all the
           children are doing at the same time. Id. at 87. This
           failure impedes the parents’ ability to recognize
           danger or assess whether an activity is hazardous for
           the children. Even when the parents are cued in,
           they do not possess the ability to intervene. Id. at
           88. The parents struggled to understand how to
           properly discipline the children. Id. at 119. They
           had difficulty understanding how to provide the
           children with the proper [instruction]. Id. at 118.
           Indeed there were still other concerns about the
           parties’ ability to live independently. …

Trial Court Opinion, 6/6/2014, at 5-7.


                                   - 15 -
J-A29014-14
J-A29015-14


      The certified record on appeal supports the trial court’s analysis, and

thus we must conclude that no abuse of discretion occurred with respect to

the trial court’s finding that Father cannot remedy the conditions that led to

the removal of the children from the home.           CYF produced sufficient

evidence to permit the termination of Father’s parental rights pursuant to

subsection 2511(a)(2).

      For Father’s fourth issue and Mother’s only issue on appeal, both

contest the trial court’s finding that CYF met its evidentiary burden pursuant

to section 2511(b), which requires consideration of whether the child's needs

and welfare will best be met by termination of parental rights. In re Z.P.,

994 A.2d 1108, 1121 (Pa. Super. 2010).         This Court has described the

nature of the analysis under section 2511(b) as follows:

            Before granting a petition to terminate parental
            rights, it is imperative that a trial court carefully
            consider the intangible dimension of the needs and
            welfare of a child—the love, comfort, security, and
            closeness—entailed in a parent-child relationship, as
            well as the tangible dimension.          Continuity of
            relationships is also important to a child, for whom
            severance of close parental ties is usually extremely
            painful. The trial court, in considering what situation
            would best serve the child[ren]'s needs and welfare,
            must examine the status of the natural parental
            bond to consider whether terminating the natural
            parents' rights would destroy something in existence
            that is necessary and beneficial.

In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (internal

citations and quotation marks omitted). A parent's own feelings of love and



                                    - 16 -
J-A29014-14
J-A29015-14


affection for a child, alone, do not prevent termination of parental rights. In

re L.M., 923 A.2d 505, 512 (Pa. Super. 2007).

      Both parents insist that termination of their parental rights is not in

the best interests of the children.    They argue that they have established

(or, with respect to LMM, are establishing) strong bonds with the children,

and that termination would unnecessarily result in a permanent loss of these

bonds. Mother’s Brief at 21; Father’s Brief at 20. They insist that continued

visitation with the children is the best course for all concerned, and thus the

trial court, rather than terminating their parental rights, should have

considered less drastic alternatives. Mother’s Brief at 21; Father’s Brief at

22. Father contends that the trial court should have placed the children in a

permanent legal custodianship (“PLC”), which would have permitted the

parents to retain their rights to continued visitation without requiring them

to resume custody. Father’s Brief at 22.

      As indicated hereinabove, when contemplating the termination of

parental rights, a trial court must consider whether terminating the natural

parents' bond with their children “would destroy something in existence that

is necessary and beneficial.”   In re C.S., 761 A.2d at 1201.       The mere

existence of a bond or attachment of a child to a parent, however, is not

outcome determinative and is instead just one of many factors that must be

considered.   In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         One of these

additional factors is whether the children are in a pre-adoptive home and


                                      - 17 -
J-A29014-14
J-A29015-14


whether they have an emotional bond with their foster parents. Id. (citing

In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012)).

      In this case, Dr. Pepe testified that the children’s primary attachment

is with their foster parents, and that while with their foster parents, they

have all made “tremendous progress” in dealing with their special needs. As

a result, Dr. Pepe testified that given their ages, primary attachments to the

foster parents, and developmental needs, termination of Mother’s and

Father’s parental rights best serves the children’s needs and welfare. N.T.,

3/21/2014, at 29. Moreover, Dr. Pepe indicated that while a bond does exist

between the children and their biological parents, if the children would never

see them again they would likely only be “sad” for a period of time but it

would not seriously impact their psychological functioning. Id. at 27, 56-57.

Accordingly, the certified record supports the trial court’s determination that

termination of parental rights is in the best interests of the children,

particularly given the unique facts presented here.

      We likewise find no abuse of discretion in the trial court’s decision not

to place the children in a PLC. Based upon our review of the certified record,

the trial court thoroughly reviewed the case, heard expert witnesses, and

considered permanent legal custody as an option, but concluded that

adoption best suits the developmental, physical and emotional needs of the

children. To this end, the trial court specifically referenced the testimony of




                                    - 18 -
J-A29014-14
J-A29015-14


Dr. Pepe regarding the children’s need for the stability and permanency that

only adoption can provide them.

               It [adoption] provides the children with a level of
               stability that they need of knowing what to anticipate
               in the future. For example, what school they are
               going to go to, who their friends are going to be,
               what they can expect in their future. It is very
               important as opposed to being in limbo and not
               knowing how long is this going to last. … They have
               just a very high degree of insecurity without the
               level of permanency that I believe adoption offers
               them after a period of time. … Now, while a legal
               arrangement, for example, could occur until the
               children are 18, it doesn’t have the same level of
               emotional reinforcement for the children. If they are
               able to comprehend that these are now my parents
               versus these are now my caregivers. … There is
               just a difference in their perception regarding the
               degree of stability that adoption provides.

N.T., 3/21/2014, at 54-55; Trial Court Opinion, 6/6/2014, at 10. The special

needs     of   the   children   take   on   added   significance   in   the   present

circumstances, as they will likely continue to require parental assistance

beyond the age of 18. N.T., 3/21/2014, at 19.

        Finally, the trial court was influenced by Dr. Pepe’s testimony that a

refusal to terminate the parental rights of Mother and Father would actually

have a negative effect on the children’s long-term well-being, as the foster

parents are more capable of meeting the unique challenges presented here

and providing the necessary care for special needs children.             Trial Court

Opinion, 6/6/2014, at 10 (citing N.T., 3/21/2014, at 38).




                                        - 19 -
J-A29014-14
J-A29015-14


      For these reasons, we find no abuse of discretion in the trial court’s

decision to terminate the parental rights of Mother and Father. This was an

extremely difficult case fraught with the reality that the love and affection

Mother and Father have for their children cannot overcome the stark fact

that they are incapable of parenting their children, who have extraordinary

needs. We commend the trial court for its thorough and thoughtful analysis

of the situation and the needs and welfare of the children.

      Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/7/2014




                                    - 20 -